Exhibit 10.1

ALLONGE #3
($2,500,000 Note)

This Allonge #3 is hereby attached to and made a part of the Amended and
Restated Secured Promissory Note dated January 17, 2006, as amended by that
certain Allonge dated March 31, 2006, and that certain Amendment to Amended and
Restated Secured Promissory Note and Security Agreement dated April 24, 2006
(the “Note”), executed by WINWIN GAMING, INC., a Delaware corporation
(“Borrower”) in the original principal amount of $2,500,000 in favor of SOLIDUS
NETWORKS, INC., a Delaware corporation (“Lender”). All capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Note.

1.      Section 1 of the Note is hereby amended by deleting “June 13, 2006” in
the second line thereof and substituting therefore “September 30, 2006.”

2.      Borrower hereby ratifies and reaffirms the validity and enforceability
of all of the liens and security interests heretofore granted pursuant to the
Security Agreement, as amended, as collateral security for the Secured
Obligations (as defined in the Security Agreement), and acknowledges that all of
such liens and security interests, and all Collateral heretofore pledged as
security for the Secured Obligations, continues to be and remains Collateral for
the Secured Obligations from and after the date hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Allonge to be executed
and delivered by their duly authorized officers on June 13, 2006.

 

SOLIDUS NETWORKS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steve Zelinger

 

 

 

 

Name:

 

Steve Zelinger

 

 

 

 

Title:

 

General Council & EVP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WINWIN GAMING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Patrick Rogers

 

 

 

 

Name:

 

Patrick Rogers

 

 

 

 

Title:

 

President/CEO

 


--------------------------------------------------------------------------------